DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Amendments/Remarks filed on 14 October, 2021. The amendments have been entered.

Deposition of Claims
Claims 2 and 3 are pending.
Claim 1 was previously cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROISIN (US 2013/0206374 A1 --  published 15 August, 2013).
As to claim 2, ROISIN discloses a water heat exchanger (abstract, lines 1-3; par. 54, line 1 – par. 55, line 13 – wherein water may be one of the fluids in the two-fluid system) comprising:
a first layer (layer for a first fluid which flows in flow path, 112) and a second layer (layer for a second fluid which flows in flow path, 114) that are stacked upon each other (see orientation of flow paths in figures 1a-1d, at least, and col.37, lines 1-12 which provides intend of stacking through additive manufacturing process to form heat exchanger) and exchange heat between a first fluid and a second fluid (par. 21, lines 12-15), wherein
the first fluid is water (par. 54, line 1 – par. 55,line 13),
the second fluid is a refrigerant (par. 54, line 1 – par. 55, line 13),
the first layer comprises first flow paths (112) disposed in a plurality of rows and through which the first fluid flows (par. 21, lines 12-15; figures 1a-1d, at least, which provide plurality of rows of first fluid flow paths, 112,which are then branched to form more rows of the first fluid flow path),
the second layer comprises second flow paths (114) disposed in a plurality of rows and through which the second fluid flows (par. 21, lines 12-15; figures 1a-1d, at least, which provide plurality of rows of second fluid flow paths, 114,which are then branched to form more rows of the second fluid flow path),
none of the second flow paths is disposed in the first layer (as the first layer is formed of the flow passages only within 112, and the flow paths of the first layers are separate from the flow paths of the second layers; par. 25, lines 1-5),
as the second layer is formed of the flow passages only within 114, and the flow paths of the first layers are separate from the flow paths of the second layers; par. 25, lines 1-5), 
when the first layer is viewed in a stacking direction of the first layer and the second layer, each of the first flow paths extends from one end portion to another end portion of the first layer in a direction crossing an arrangement direction of the first flow paths (see annotated figure 1d-A),
when the second layer is viewed in the stacking direction, each of the second flow paths extends from one end portion to another end portion of the second layer in a direction crossing an arrangement direction of the second flow paths ( see annotated figure 1d-A),
when the first layer is viewed in the stacking direction, the first flow paths have a meandering shape (see annotated figure 1d-A),
when the second layer is viewed in the stacking direction, the second flow paths have a meandering shape (see annotated figure 1d-A),
the first flow paths are disposed such that, when the first fluid is heated by the second fluid, a flow-path cross-sectional area of a first-fluid outlet vicinity is larger than a first flow-path cross-sectional area of a first upstream-side portion disposed upstream of the first fluid outlet vicinity (see annotated figure 1d-B, in view of par. 22, line 1 – par. 23, line 19 and par. 38, lines 1-10 which provides the most channels, which are the narrowest, in the central section of the heat exchanger prior to merging the channels together in a downstream end of the heat exchanger for the first fluid, due to this, the channels in the defined first upstream-side portion are smaller in cross-sectional area than the merged flow paths in the first-fluid outlet vicinity of the heat exchanger), and
the first flow paths merge such that, when the first fluid is heated by the second fluid, a number of the first flow paths at the first-fluid outlet vicinity is less than the number of the first flow paths at an inlet side of the first flow paths (see annotated figure 1d-B, in view of par. 22, line 1 – par. 23, line 19 and par. 38, lines 1-10 which provides the heat exchanger is symmetrical, and wherein an inlet side could be construed as any portion of the heat exchanger at an upstream side of the heat exchanger with respect to the first fluid, e.g., before the middle point of the heat exchanger, compared to a downstream outlet side of the heat exchanger, e.g., after the middle point of the heat exchanger; further, as there is a portion of the heat exchanger at the inlet side, as interpreted, that has the most branches of the first fluid flow paths of the heat exchanger, it is possible to have a portion that has more flow paths within this inlet side of the first flow paths compared to the first-fluid outlet vicinity portion of the first fluid flow paths which are merged prior to discharge of the first fluid).


    PNG
    media_image1.png
    908
    1761
    media_image1.png
    Greyscale

Annotated Figure 1d-A of ROISIN

    PNG
    media_image2.png
    996
    1545
    media_image2.png
    Greyscale
 
Annotated Figure 1d-B of ROISIN
As to claim 3, ROISIN discloses a water heat exchanger (abstract, lines 1-3; par. 54, line 1 – par. 55, line 13 – wherein water may be one of the fluids in the two-fluid system) comprising:
a first layer (layer for a first fluid which flows in flow path, 112) and a second layer (layer for a second fluid which flows in flow path, 114) that are stacked upon each other (see orientation of flow paths in figures 1a-1d, at least, and col.37, lines 1-12 which provides intend of stacking through additive manufacturing process to form heat exchanger) and exchange heat between a first fluid and a second fluid (par. 21, lines 12-15), wherein
the first fluid is water (par. 54, line 1 – par. 55,line 13),
the second fluid is a refrigerant (par. 54, line 1 – par. 55, line 13),
the first layer comprises first flow paths (112) disposed in a plurality of rows and through which the first fluid flows (par. 21, lines 12-15; figures 1a-1d, at least, which provide plurality of rows of first fluid flow paths, 112,which are then branched to form more rows of the first fluid flow path),
the second layer comprises second flow paths (114) disposed in a plurality of rows and through which the second fluid flows (par. 21, lines 12-15; figures 1a-1d, at least, which provide plurality of rows of second fluid flow paths, 114,which are then branched to form more rows of the second fluid flow path),
none of the second flow paths is disposed in the first layer (as the first layer is formed of the flow passages only within 112, and the flow paths of the first layers are separate from the flow paths of the second layers; par. 25, lines 1-5),
none of the first flow paths is disposed in the second layer(as the second layer is formed of the flow passages only within 114, and the flow paths of the first layers are separate from the flow paths of the second layers; par. 25, lines 1-5), 
when the first layer is viewed in a stacking direction of the first layer and the second layer, each of the first flow paths extends from one end portion to another end portion of the first layer in a direction crossing an arrangement direction of the first flow paths (see annotated figure 1d-A),
when the second layer is viewed in the stacking direction, each of the second flow paths extends from one end portion to another end portion of the second layer in a direction crossing an arrangement direction of the second flow paths ( see annotated figure 1d-A),
when the first layer is viewed in the stacking direction, the first flow paths have a meandering shape (see annotated figure 1d-A),
when the second layer is viewed in the stacking direction, the second flow paths have a meandering shape (see annotated figure 1d-A),
the second flow paths are disposed such that, when the first fluid is cooled by the second fluid, a flow-path cross-sectional area of a second-fluid outlet vicinity is larger than a second flow-path cross-sectional area of a second upstream-side portion disposed upstream of the second fluid outlet vicinity (see annotated figure 1d-C, in view of par. 22, line 1 – par. 23, line 19 and par. 38, lines 1-10 which provides the most channels, which are the narrowest, in the central section of the heat exchanger prior to merging the channels together in a downstream end of the heat exchanger for the second fluid, due to this, the channels in the defined second upstream-side portion are smaller in cross-sectional area than the merged flow paths in the second-fluid outlet vicinity of the heat exchanger), and
the second flow paths merge such that, when the first fluid is cooled by the second fluid, a number of the second flow paths at the second-fluid outlet vicinity is less than the number of the second flow paths at an inlet side of the second flow paths (see annotated figure 1d-C, in view of par. 22, line 1 – par. 23, line 19 and par. 38, lines 1-10 which provides the heat exchanger is symmetrical, and wherein an inlet side could be construed as any portion of the heat exchanger at an upstream side of the heat exchanger with respect to the second fluid, e.g., before the middle point of the heat exchanger, compared to a downstream outlet side of the heat exchanger, e.g., after the middle point of the heat exchanger; further, as there is a portion of the heat exchanger at the inlet side, as interpreted, that has the most branches of the second fluid flow paths of the heat exchanger, it is possible to have a portion that has more flow paths within this inlet side of the second flow paths compared to the second-fluid outlet vicinity portion of the second fluid flow paths which are merged prior to discharge of the second fluid).

    PNG
    media_image3.png
    1197
    1368
    media_image3.png
    Greyscale
 
Annotated Figure 1d-C of ROISIN

RESPONSE TO ARGUMENTS
Applicant's arguments filed 14 October, 2021 have been fully considered but they are not persuasive. 
At page 6, Applicant lists the following limitations, which Applicant alleges ROISIN does not disclose or suggest:
“the first layers comprise the first flow paths disposed in a plurality of rows and through which the first fluid flows;”
 “the second layers comprise the second flow paths dispose in a plurality of rows and through which the second fluid flows;”
“none of the second flow paths is disposed in the first layers;”
“none of the first flow paths is disposed in the second layers;”
, to which the Examiner, respectfully, disagrees.
In particular, Applicant asserts (see pages 8-9 of Applicant’s Amendments/Remarks) that ROISIN does not meet the claim limitations, as “Roisin’s heat exchanger have “a geometry based on sequential branching of circular passages in sets together with deformation and twisting of formed branches to intermingle passages of one fluid with passages of the other fluid” (emphasis added). Roisin, para. [0019].”, The Examiner strongly disagrees, but respectfully, with the assertions of Applicant that ROISIN discloses the second flow passages being disposed in the first layer and the first flow passages being disposed in the second layer. More so, Applicant asserts that the fluid passages of ROISIN “intermingle”, as stated in ROISIN at paragraph 19, but the Examiner believes Applicant is misinterpreting the disclosure of ROISIN as a whole. The intermingling of the passages of ROISIN is due to the passages alternating as shown in at least the cross sectional view of figures 1b and 1c, not because the fluid flow passages enable the first fluid and the second fluid to join one another or that the first fluid flow passages is able to receive the second fluid, or the like for the second fluid flow passages. MPEP §2141.02 –VI. In fact, ROISIN teaches that 114 and 112 are separate and distinct from one another in paragraph 25, such that the flow passages defined by the layers 114 and 112 are separate and distinct from one another. Due to this, it is not possible for the first flow paths of ROISIN to be disposed in the second layer (i.e., flow passages of 112 disposed in 114), nor the opposite, wherein the second flow paths of ROISIN are disposed in the first layer (i.e., flow passages of 112 disposed in 114). Due to this, the Examiner is not persuaded to Applicant’s assertions. More so, Applicant has not specified why ROISIN does not disclose the structure of points (i) and (ii), such that the Examiner finds such argument moot, absent persuasive evidence. MPEP§ 2145-I.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/17/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763